Citation Nr: 9906848	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to March 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied the veteran's claim of entitlement to a total rating 
on the basis of individual unemployability.


REMAND

In April 1997, the RO received the veteran's claim for both 
an increased evaluation for his service-connected anxiety 
reaction and for a total rating.  In an October 1997 rating 
decision, the RO increased the veteran's disability rating to 
50 percent but denied a total rating, based upon the 
provisions found in 38 C.F.R. § 4.16(a) (1998) and the 
veteran's newly-assigned evaluation.  The veteran then 
perfected this appeal as to the issue of entitlement to a 
total rating, stating that while he did not meet the criteria 
set forth in 38 C.F.R. § 4.16(a), he was still entitled to a 
total rating based upon the provisions found in 38 C.F.R. 
§ 4.16(b) (1998).

In the veteran's substantive appeal, received in December 
1997, he indicated that he disagreed with the rating decision 
that his psychiatric condition was only 50 percent disabling.  
Further, at the veteran's RO hearing (conducted in April 
1998), his service representative contended that the evidence 
of record, along with the veteran's testimony that day, would 
establish the veteran's entitlement to an evaluation in 
excess of his current 50 percent disability rating and, in 
turn, establish his entitlement to a total rating.  Given the 
above, the Board finds that the veteran has filed a timely 
notice of disagreement as to the October 1997 rating 
decision, in which the veteran's anxiety reaction was 
assigned a 50 percent evaluation.  See 38 C.F.R. § 20.201 
(1998); see also Tomlin v. Brown, 5 Vet. App. 355 (1993).  As 
such, the Board finds a REMAND in order, given the 
inextricably intertwined nature of the two issues.  See 
Holland v. Brown, 6 Vet. App. 443 (1994).

Accordingly, the issue of entitlement to a total rating based 
on individual unemployability due to a service-connected 
disability will not be decided pending a REMAND for the 
following actions:

1.  The RO should contact the veteran to 
determine if he has received treatment 
for his service-connected anxiety 
reaction since March 1998.  If so, copies 
of these identified records should be 
obtained and incorporated into the 
veteran's claims file.  

2.  Thereafter, the RO should consider 
the veteran's increased rating claim and 
issue a statement of the case as to that 
issue.  

3.  The RO should again review the 
veteran's claim of entitlement to a total 
rating based on individual 
unemployability due to a service-
connected disability.  In particular, the 
RO should determine whether the opinion 
expressed in the August 1998 VA 
examination that "any one of these 
conditions would have resulted in very 
poor social or occupational 
functioning," as well as any additional 
evidence incorporated into the veteran's 
claims file pursuant to REMAND paragraph 
1, warrants further development to assess 
the veteran's ability to work.  If the 
veteran's claim as to that issue remains 
in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of the 
action taken on the veteran's claim and 
the reasons and bases for such action.  
The applicable response time should be 
allowed.

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as U.S. Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


- 4 -


